PER CURIAM.
We affirm the summary final judgment but remand for determination of the unresolved issue of appellee’s entitlement to attorney’s fees, which issue has not been determined by the trial court. This court has not considered nor ruled upon that issue.
In the event the trial court should conclude entitlement to exist, any award of attorney’s fees should include a separate award of appellate attorney's fees for services rendered appellee in this appeal. Any determination of entitlement and ultimate respective awards will be subject to appropriate appellate review.
GLICKSTEIN, C.J., FARMER, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.